UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7284



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


EARL ADOLPHUS ALLEYNE,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-02-150; CA-04-760-2)


Submitted:   January 9, 2006                 Decided:   January 23, 2006


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Adolphus Alleyne, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Earl    Adolphus    Alleyne      seeks   to    appeal    the    district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

An appeal may not be taken from the final order in a 28 U.S.C.

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner     satisfies   this    standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    For the reasons that

follow,    we    deny   a    certificate     of    appealability     and     dismiss

Alleyne’s appeal.

            Alleyne argues that his Fifth and Sixth Amendment rights

were denied because his sentence was enhanced pursuant to the

career offender provision of the U.S. Sentencing Guidelines Manual

§ 4B1.1 (2003).      Alleyne did not raise the issue on direct appeal.

The issue is therefore procedurally defaulted unless his § 2255

motion    demonstrates       cause   for    and   actual    prejudice      from   the

default, or actual innocence.              United States v. Harris, 183 F.3d


                                       - 2 -
313, 317 (4th Cir. 1999).     We agree with the district court that

Alleyne has not made the requisite showing.       Moreover, to the

extent Alleyne seeks retroactive application of the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005), such a

claim is foreclosed by our decision in United States v. Morris, 429

F.3d 65 (4th Cir. 2005).      Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                - 3 -